Title: From James Madison to Anthony Fothergill, 5 April 1809
From: Madison, James
To: Fothergill, Anthony


Dear Sir
Washington Apl. 5. 1809
I have recd your favor of the 28th. Ult: accompanied by two little tracts; one of them the fruit of your own benevolent and ingenious researches, on a subject as interesting as it has been obscure. Accept my thanks for both.
I offer the same return for the friendly interest you take in my discharge of the trust for which I have just become responsible. I am duly sensible of the magnitude of it; particularly as it relates to our critical differences with the belligerent Powers. Those with G. Britain being the more immediate source of our perplexities and apprehensions, it would afford me the truest gratification to be any wise instrumental towards establishing on solid grounds, that harmony & free intercourse which are called for by the mutual interests and aptitudes of the two Countries. Nor can I easily relinquish the hope, that among the vicisitudes which mark the times; a greater spirit of conciliation on the other side, may take place of the misconceptions and miscalculations which seem to have been too much admitted into their public Councils.
I beg you to make my acknowledgments & best respects to Mr. Smith & Docr. Wistar, and to accept yourself my best wishes. In these I am joined by Mrs. Madison who is thankful for your kind inquiries as to her recovery from her lameness. The cure performed by Dr. Physic was so effectual, that she has continued well & appears to be in no danger of a relapse.
James Madison
